United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60393
                          Summary Calendar



GIRMAY NEGASH FESSHAYE,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 434 502
                        --------------------


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Girmay Negash Fesshaye, a native and citizen of Eritrea,

petitions for review of the final order of the Board of

Immigration Appeals (“BIA”) dismissing his appeal from the

decision of the Immigration Judge (“IJ”) denying his application

for asylum as untimely; denying withholding of removal under the

Immigration and Nationality Act (“INA”); and denying voluntary

departure.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60393
                                -2-

     This court lacks jurisdiction to consider the BIA’s

determination that Fesshaye filed an untimely asylum application

and failed to meet an exception for waiving the deadline.

See 8 U.S.C. § 1158(a)(3); see also Shahzad v. Ashcroft, No. 02-

60025 (Oct. 9, 2002), slip op. at 2 (unpublished).

     The BIA’s dismissal of Fesshaye’s appeal from the IJ’s

denial of withholding of removal is supported by substantial

evidence.   See INS v. Elias-Zacarias, 502 U.S. 478, 483–84

(1992); see also Berhane v. Ashcroft, No. 03-60045 (5th Cir. Oct.

15, 2003), slip op. 1–2 (unpublished).

     Because Fesshaye has not briefed the denial of voluntary

departure, that issue is abandoned.   See Rodriguez v. INS, 9 F.3d

408, 414 n.15 (5th Cir. 1993); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     PETITION DENIED.